Citation Nr: 0728599	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-27 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, with onychomycosis and 
erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, granted service 
connection for diabetes mellitus, type II, with onychomycosis 
and erectile dysfunction associated with herbicide exposure, 
and assigned a 20 percent evaluation, effective January 16, 
2003.  The Board notes that in a January 2005 rating 
decision, the RO determined that the July 2004 rating 
decision contained clear and unmistakable error (CUE) as to 
the effective date of the evaluation and accordingly 
determined that the effective date for the veteran's 
disability should be November 4, 2003.  


FINDING OF FACT

Diabetes mellitus, type II, with onychomycosis and erectile 
dysfunction is currently manifested by the use of oral 
medication and a restricted diet.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, with onychomycosis 
and erectile dysfunction have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2007 letter sent to the veteran.  
In the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the February 2007 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided an 
opportunity at that time to submit additional evidence.  He 
was also provided a supplemental statement of the case in 
April 2007, which provided him an additional 60 days to 
submit additional evidence or argument.  Thus, the Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, it finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision from the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, given the 
communications regarding the evidence necessary to establish 
his claim, and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records from 
November 2004 to December 2006, and private treatment records 
dated October 2002 to February 2004.  Finally, VA provided 
the veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The veteran seeks a higher evaluation for his service-
connected diabetes mellitus, type II, with onychomycosis and 
erectile dysfunction.  He contends in a January 2005 personal 
statement that due to his diabetes, he has been prescribed 
medication for high cholesterol and a heart murmur.  The 
veteran contends that his current disability is worse than 
the current evaluation contemplates.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the 
disability.  This matter is therefore to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.  

The veteran has been assigned a 20 percent disability 
evaluation for his diabetes mellitus, type II, with 
onychomycosis and erectile dysfunction under Diagnostic Code 
7913.  Under this code, a 20 percent evaluation is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2006).

In April 2004, the veteran underwent a fee-basis VA 
examination for his diabetes mellitus, type II.  During the 
examination, the veteran stated that he had had diabetes for 
approximately two to three years.  He denied having a history 
of diabetic ketoacidosis or problems with hypoglycemia and 
stated on average, he visited the doctor six times per year 
for his diabetes.  He did not have any urine incontinence; 
however, the veteran stated that he urinated five times at 
intervals of four hours during the day and two times at 
intervals of six hours at night.  The veteran informed the 
examiner that his diabetes had caused impotence, affected his 
eyesight, caused a skin problem of the foreskin, lips, and 
right foot, and also caused him to develop high blood 
pressure.  He admitted that his diabetes did not affect his 
kidneys, and there had been no functional impairment or time 
lost from employment due to his diabetes.  

Upon physical examination of the veteran, the examiner noted 
the veteran as being overweight with his skin clear of rashes 
and lesions.  Examination of the eyes was within normal 
limits, breathing sounds symmetric, and the heart had no 
murmurs, gallops, heaves, or thrills.  Examination of the 
abdomen, extremities, and male genitalia all resulted in 
normal findings.  Motor and sensory functions were within 
normal limits, and peripheral pulses were 2+ bilaterally.  
Diagnostic testing results were within normal limits, showing 
no significant findings, and the urinalysis was absent of 
protein, sugar, and red blood cells.  The examiner diagnosed 
the veteran with onychomycosis (toenail fungus), essential 
arterial hypertension, erectile dysfunction, and diabetes 
mellitus, type II.  The examiner specifically stated that the 
veteran's diabetes was under "reasonable control," and also 
noted that the veteran had received no insulin injections as 
treatment for his diabetes mellitus, type II.  

In February 2007, the veteran underwent a second fee-basis VA 
examination.  The veteran complained of progressive loss of 
strength, numbness, tingling in the arms, and abnormal 
sensations in the extremities.  He admitted that he urinated 
approximately four times a day at an interval of every four 
hours and two times at night at an interval of every four 
hours.  The veteran denied that his diabetes affected his 
eyes, skin, and heart even though he had had hypertension for 
approximately three to four years.  He explained that his 
functional impairment was problems with sexual intercourse 
because of erectile dysfunction; however, his diabetes did 
not affect his arteries or kidneys, nor did he have 
intermittent claudications.  The veteran currently saw a 
doctor twice a year for his diabetes and had been prescribed 
Glipizide and Metformin.  

Physical examination of the veteran revealed onychomycosis on 
ten toenails with hyperkeratosis and yellowish discoloration 
with abnormal texture on the toenail.  There was no tissue 
loss, tenderness, exfoliation, or ulceration.  Breathing 
sounds were symmetric with no rhonchi or rales.  The heart 
exhibited no heaves, thrills, murmurs, or gallops, and the 
abdomen exhibited normal active bowel sounds.  The genital 
and eye exams were both within normal limits and the 
extremities revealed no edema, cyanosis, or clubbing.  
Dorsalis pedis and posterior tibialis pulses were 2+ 
bilaterally.  The neurological examination revealed good 
motor tone bilaterally with good active motion with no 
atrophy or fasciculation.  Strength was 5/5 throughout 
without focal motor deficits.  Reflexes were symmetric, and 
sensation was noted as being intact to light touch 
throughout.  Diagnostic testing revealed elevated serum 
glucose level and glucosuria.  The examiner diagnosed the 
veteran with essential hypertension and diabetes mellitus, 
type II, with onychomycosis and erectile dysfunction.  The 
examiner opined that the veteran did not have any activity 
restriction due to diabetes, and there was no nondiabetic 
condition that was aggravated by the diabetes.  

Post service treatment records reflect continuing treatment 
for the veteran's diabetes mellitus, type II.  A February 
2003 private medical record notes that the veteran was on a 
low carbohydrate diet and began walking briskly for twenty 
minutes daily.  The treatment record also indicates that he 
was counseled on "diabetes, hyperglycemia, insulin 
resistance, lifestyle modifications, low carbohydrate diet, 
glucose monitoring, etc."  A December 2003 follow-up 
treatment note states that the veteran's diabetes was 
"poorly controlled," and he was strongly encouraged to 
exercise.  VA outpatient treatment records from March 2005 to 
July 2005 reflect the veteran's exercise regime, and note 
that he continued to follow a low-fat, diabetes mellitus 
diet.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, with onychomycosis and erectile 
dysfunction.  Most importantly, the medical evidence of 
record does not show that his diabetes mellitus requires 
insulin.  In fact, the April 2004 and February 2007 VA 
examiners indicated that the veteran's current medical 
treatment for diabetes mellitus consisted of taking Glipizide 
once a day and Metformin twice a day, and the April 2004 
examiner specifically indicated in the addendum that the 
veteran has received no insulin injections as treatment for 
his diabetes mellitus, type II.  Furthermore, the evidence is 
replete with the veteran's inability to control his glucose 
levels and his being on a restricted diet to assist with 
lowering his glucose levels; however, the evidence does not 
show that a physician informed the veteran that he had to 
regulate his activities.  As previously stated, private 
treatment records reflect the veteran being counseled and 
encouraged to start an exercise program to help control his 
weight and diabetes.  Furthermore, the February 2007 VA 
examiner opined that the veteran does not have any activity 
restriction due to his diabetes.  In addition, the veteran 
denied having ketoacidosis reactions during the April 2004 VA 
examination.  As such, the veteran's diabetes mellitus, type 
II, clearly does not meet the criteria for a rating in excess 
of 20 percent.  

The Board notes that the veteran's onychomycosis and erectile 
dysfunction are associated with his diabetes.  As noted 
above, compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  

Diagnostic Code 7820, which covers fungal infections of the 
skin not listed elsewhere in the rating criteria, instructs 
to rate under disfigurement of the head, face, or neck 
[Diagnostic Code 7800]; scarring [Diagnostic Codes 7801-
7805]; or dermatitis [Diagnostic Code 7806] "depending upon 
the predominant disability."  It is clear that the 
onychomycosis (toenail fungus) does not involve the head, 
face, or neck, nor does it involve scarring.  Accordingly, 
the use of Diagnostic Code 7806 is most appropriate.

Diagnostic Code 7806 provides a noncompensable evaluation 
when less than 5 percent of the entire body or less than 5 
percent of exposed area is affected, and no more than topical 
therapy is required during the past 12 month period.  As 
previously stated, the April 2004 VA examination noted that 
the veteran had toenail fungus, more pronounced on the right 
toenails than the left toenails.  Similarly, the February 
2007 VA examiner noted the presence of onychomycosis on all 
ten toenails with hyperkeratosis and yellowish discoloration 
with abnormal texture on the toenail.  Accordingly, because 
less than 5 percent of the veteran's body surface is 
affected, and the condition has not been noted as requiring 
treatment, he is not entitled to a separate compensable 
rating under Diagnostic Code 7806.  Thus, the Board considers 
this complication part of the diabetic process.  

As previously noted, the veteran's erectile dysfunction is 
also associated with his diabetes mellitus, type II.  Under 
Diagnostic Code 7522, deformity of the penis, with loss of 
erectile power, warrants a 20 percent evaluation and 
consideration of special monthly compensation.  There is no 
schedular rating for loss of erectile power alone.  In other 
words, loss of erectile power without penis deformity does 
not warrant a compensable rating (aside from the special 
monthly compensation, which has already been granted in this 
case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2006).  
The objective medical evidence reveals no deformity of the 
penis.  Both genital examinations conducted during the VA 
examinations in April 2004 and February 2007 were within 
normal limits.  Thus, the Board cannot grant a separate 
compensable evaluation under Diagnostic Code 7522 for 
erectile dysfunction without deformity of the penis; 
therefore, this complication is considered part of the 
diabetic process.  

The Board also notes that the veteran has essentially claimed 
that he has high cholesterol, hypertension, and a heart 
murmur associated with his diabetes mellitus, type II.  In a 
January 2005 rating decision, the RO denied service 
connection for hypertension, and the RO denied service 
connection for a heart murmur and high cholesterol in a 
September 2006 rating decision.  These conditions are not 
service-connected; therefore, they are not considered part of 
the diabetic process for purposes of the Board's analysis 
under Diagnostic Code 7913.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in November 2003, has 
his diabetes mellitus, type II, with onychomycosis and 
erectile dysfunction been more disabling than as currently 
rated under the present decision.  

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his diabetes mellitus, type II, with 
onychomycosis and erectile dysfunction, the benefit-of-the-
doubt doctrine is not for application, and an increased 
rating must be denied.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, with onychomycosis and 
erectile dysfunction is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


